Citation Nr: 0115348	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from August 1950 to June 1954.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for left eye 
disability.


FINDINGS OF FACT

1.  In a rating decision of June 2000, the RO determined that 
service connection for disability of the left eye was not 
warranted; a timely notice of disagreement and substantive 
appeal were received.

2.  Thereafter, on May 16, 2001, prior to the promulgation of 
a decision in the appeal, the Board received a statement from 
the appellant indicating his desire to withdraw from 
appellate status the issue of service connection for 
disability of the left eye.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met; therefore, the Board does not have 
appellate jurisdiction over the matter at this time.  38 
U.S.C.A. §§ 7105(a), 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b)(c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  As noted 
above, a timely notice of disagreement was received to 
initiate an appeal from a September 1999 decision of the RO.  
The appellant perfected his appeal by filing a timely 
substantive appeal, thus conferring upon the Board appellate 
jurisdiction over his appeal.

However, a substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2000).  The essential requirement under 
this regulatory provision is that the appellant indicates his 
or her desire to withdraw the appeal in writing.  A review of 
the record shows that, in a statement received from the 
appellant in May 2001, he expressed his desire to withdraw 
from appellate status the issue of entitlement to service 
connection for disability of the left eye.  

Having met the requirements of 38 C.F.R. § 20.204, the 
appellant has effectively removed the issue of entitlement to 
service connection for disability of the left eye from 
appellate status.  Accordingly, the Board does not have 
jurisdiction to decide the appeal.  


ORDER

The appeal is dismissed.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

